Title: To Benjamin Franklin from William Franklin, 13 October 1772
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Philada. Octr. 13th. 1772
I informed you by the Packet which sailed a few Days ago, that I had received yours of the 14th. and 15th. of July, and 8th. of August, but that the one you mention to have wrote to me on the 3d. of Augst. at Mr. Sargent’s was not come to hand. My Mother, however, has I find received one of that Date from you by the Packet, which makes me suspect that mine has been intercepted and kept by the same Person who broke open my Letters to you. Who that Person is I would give a great deal to know. I do not think it is any one who lives on this Side the Water. My Packets to you are always sent under Cover to the Postmaster at N. York, and put into the Mail at Bristol. I can hardly imagine that any of the Postmasters on the Road would have a Curiosity to open them, nor can I believe that Mr. Colden, or Mr. Antill his Son-in-law, would be guilty of so base an Action. I have some times thought that it might possibly be done by Lord Hillsborough’s Directions, but as my Letters have often contained pretty free Animadversions on his Lordship’s Conduct, I think he would not, if he had seen them, wrote so complaisantly to me as he has done of late. He has besides spoke handsomely of me to our Chief Justice, not long before he left England, and said at several other Times that I was a sensible Man, made a good Governor, understood my Business well, and wrote well. He likewise told the Chief of the Civilities he had shewn to you in Ireland, and the Invitation he had given you to visit him in London, but that you had called at his House but once since your Return and that was at a Time when you must have been morally sure of not seeing him, though you knew he had a Day in every Week set apart for seeing the Agents and Gentlemen from America. However, he said, that he look’d upon you as a Man of great Abilities, and of uncommon Knowledge in American Matters, and that he liked to hear you talk on the Subject, tho’ you differed from him in Sentiments respecting some particular Points.
Sometimes I cannot help suspecting that Wharton, who I have Reason to think has obtained an uncommon Influence over Mr. Todd, has prevailed on him to open my Letters, in order that he might discover what I wrote to you concerning the new Colony, or relative to my Dissatisfaction with his Conduct. Or, perhaps, he has, thro’ Mr. Todd, obtained the Letters on the Arrival of the Packet, under Pretence of forwarding them to you, and has taken that Opportunity to break them open. He is capable of doing that and worse to my Knowledge. Mr. Foxcroft tells me that Mr. W. took up his Letters sometimes which came by the Packet, and forwarded them to him, while in London. Do enquire whether he forwarded my Letters to you by the July Packet, and [?] who they were delivered to at the Genl. Post-Office.
Your Letters to me by the Packet are never defaced, nor do you mention that those you receive from others by that Conveyance are. I took uncommon Pains in doing up the Packet which contained the Letters I sent you down to June 30, and put all the Papers referred to in regular Order, agreeably to their Numbers, so that there coming to you in such Disorder is an evident Proof that the Letters had been purposely broke open. That you may know whether any of them were taken out and kept, I inclose you a List of them.
As Capt. All purposes sailing Tomorrow, and I am a good deal engaged in Company here I cannot write fully by this Opportunity. Enclosed are three Letters I received from Mr. Foxcroft when I was at Amboy, which when you have read please to return. If Mr. Todd has not shewn you the certified List of the Virginia Grants on the Waters of the Missisipi, and the Extracts from the Proceedings of the Virginia Assembly, which Mr. Foxcroft sent him by the September Packet, I wish you would ask to see them. The List goes down no farther than 1754, at which Time there was above 3 Millions of Acres granted; but I am told that there have been many Grants since (exclusive of the 200,000 Acres to the Provincials) but, Query Whether any of them are valid, tho’ the Assembly of Virginia have resolved that they all are? The Proceedings will shew you that the Virginians were authorised by His Majesty to extend their Boundary to Holston’s River, and from thence to the Mouth of the Great Kanawa, which will take in the greatest Part of the new Colony. Query if that Line was ever countermanded by Government?
Mr. Todd writes to Mr. Foxcroft (Augst. 8th) that after many Delays the Affair was finally determined in our Favour, and that Lord H. went out upon it, but without intending to join the Opposition. And a Boston Paper says that Lord Dartmouth has succeeded to his Office. We are impatient for the Arrival of Falkener, by whom we may expect a certain Account.
I have this Moment heard that Govr. Spry of Barbados is dead, and that Capt. Williams the Engineer has taken his Passage in Capt. All in hopes of getting to England in Time to be appointed Captain of Needham’s Fort, an Office which has been generally given to the Person who officiated as private Secretary to the Governor, but which Capt. Wms. had Interest enough to obtain an Order or Recommendation for when Spry was first appointed Governor, and, soon after he had receiv’d the Commission resigned it, because Spry was offended at his being forced upon him, and did not ask him to Dinner. However, if he gets it once more he will not, I fancy, be such a Fool as to quarrel with his Bread and Butter again. I wish I could succeed Govr. Spry, but I stand no Chance for any Promotion or Enlargement of my Salary, I imagine, while Lord H. is at the Head of the American Department, and is so much displeased with your Conduct, tho’ I am now the oldest Governor in all His Majesty’s American Dominions.
Captn. Williams brought over with him from England some Mahogany Chairs with Hair Bottoms, which cost him about 22s. Sterling a Piece, and 3s. Sterling a Piece for Matts, packing and Frieght to Philada. I wanted the Workmen here to make me a Dozen like them, but tho’ Mahogany is considerably cheaper here than in England, I could not get anyone to undertake to make them under 55s. Currency a Piece, and they would probably not be so well finished. I shall therefore be obliged to you if you would send me a Dozen of such kind of Chairs, made in a fashionable Taste, by Captn. All. If you should see Capt. Wms. he will tell you who made those he has, and what kind they are. But I leave the Form entirely to your Direction. I want them for a Parlour.
I must likewise beg you to send me a handsome Tea Urn. I can’t afford a Silver One, and therefore must be contented with a plated One, or a Copper One with Silver Spout and Handles, of which I have seen some that look’d elegant enough. Send me that which you think best.
I have been here for a Week past, and have dined at Govr. Penn’s, with whom I am become very sociable. Betsy joins in Duty, with, Honoured Sir, Your dutiful Son
Wm: Franklin

P.S. Since writing the above, I have agreed with a Workman for the Chairs, so that you need not send them.

